Citation Nr: 9918035	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-04 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to restoration of VA disability pension benefits 
for the period from April 1, 1993 to March 31, 1994.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from October 1942 to August 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision from the VA Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.


REMAND

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In March 1992, the veteran filed an application for VA 
nonservice-connected disability pension benefits.  In June 
1992, the RO&IC granted the veteran's claim for VA disability 
pension benefits, effective April 1, 1992.  The RO&IC awarded 
a monthly rate of $129.00.  The RO&IC based the award on 
countable annual income of $8,136.00 for the veteran and his 
spouse, and the maximum annual rate of $9,689.00.  



In May 1993, the veteran submitted an Improved Pension 
Eligibility Verification Report (Veteran with Spouse) (EVR), 
VA Form 21-0516.  The veteran listed $598.60 and $237.60 as 
gross monthly income from the Social Security Administration 
for himself and his spouse.  He reported wages of $1,200.00 
from self-employment and a total of $8.00 in interest and 
dividends for himself and his spouse.  He also submitted a 
list of unreimbursed medical expenses, VA Form 21-8416, for 
the period April 1, 1992 to March 31, 1993.  

Based on this information the RO&IC amended the disability 
pension award to $132.00 for the period beginning on April 1, 
1993.  The RO&IC based the award on countable annual income 
of $8,393.00 for the veteran and his spouse, and the maximum 
annual rate of $9,980.00.  In computing countable income the 
RO&IC considered unreimbursed medical expenses in the amount 
of $3,300.  

In August 1993, the RO&IC notified the veteran that the 
disability payments were being reduced because the prior EVR 
showed an increased monthly rate of SSA benefits 
180105962that was previously considered.  The RO&IC reduced 
the disability pension award to $128.00 for the period 
beginning on April 1, 1993.  The RO&IC based the award on 
countable annual income of $8,441.00 for the veteran and his 
spouse, and the maximum annual rate of $9,980.00.  In 
computing countable income the RO&IC considered unreimbursed 
medical expenses in the amount of $3,300.00.  

In June 1994, the veteran submitted another EVR, VA Form 21-
0516.  The veteran listed $614.20 and $244.10 as gross 
monthly income from the Social Security Administration for 
himself and his spouse.  He amended the previously reported 
wages for the period April 1, 1993 to March 31, 1994 to 
$2,693.43 from self-employment.  He also amended the 
previously reported interest and dividends for himself and 
his spouse for a total of $56.39.  He also submitted a list 
of unreimbursed medical expenses, VA Form 21-8416, for the 
period April 1, 1992 to March 31, 1993.  This totaled 
$4,538.81 and he listed it as $4,507.81.  

In July 1994, the RO&IC notified the veteran that the 
disability payments were being reduced effective April 1, 
1993 because of the change in actual earnings for that period 
versus the anticipated earnings previously reported.  The 
RO&IC reduced the disability pension award to $102.00, 
effective April 1, 1993, $101.00, effective January 1, 1994, 
and $1.91, effective April 1, 1994.  The RO&IC based the 
changes on the actual income from self-employment, the actual 
interest and dividends received, and unreimbursed medical 
expenses in the amount of $4,438.81.  This is a difference of 
$100.00 in unreimbursed medical expenses from the amount that 
had been calculated.  It is unclear whether and why the RO&IC 
choose a lesser figure.  It is also apparent from the 
veteran's statements and testimony that he is arguing that 
the RO&IC considered only $3,300.00 in unreimbursed medical 
expenses for that period.  The RO&IC notified that veteran 
that the adjustment resulted in an overpayment in the amount 
of $819.36.  

In September 1994, the veteran submitted a claim for waiver 
of the overpayment.  He also submitted a Report of Income 
from Property or Business, VA Form 21-4185, indicating that 
his net income for the period covering April 1, 1993 to March 
31, 1994 was only $2,692.00, which is a difference of $1.00.  

In October 1994, the Committee on Waivers and Compromises 
granted waiver in the amount of $819.36.  This decision 
essentially renders moot a determination whether the 
reduction in disability pension benefits was proper since the 
veteran has not been required to reimburse VA for any 
benefits that were paid for the period April 1, 1993 to March 
31, 1994.  The RO&IC should advise the veteran of this fact.  

The August 1995 Statement of the Case lists the veteran's 
countable annual income as $8,756.00 for the period covering 
April 1, 1993 to December 1, 1993, and $9,022.00 for the 
period covering January 1, 1994 to March 31, 1994.  It is 
unclear how the RO&IC ascertained these amounts.  This 
renders the Statement of the Case inadequate in assisting the 
veteran to argue in support of his claim.  See 38 C.F.R. 
§ 19.29 (1998).   

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and that VA has 
complied with the requirements of due process, this case is 
REMANDED for the following actions:

1.  The RO&IC should clarify the amounts 
used in determining the veteran's annual 
countable income for the period covering 
April 1, 1993 to March 31, 1994.  This 
should include the amounts of gross 
monthly income from the Social Security 
Administration for himself and his 
spouse, the amount of wages from self-
employment, and interest and dividends 
for himself and his spouse.  This should 
also include consideration of 
unreimbursed medical expenses.  As 
explained in the body of this remand 
decision, some of the figures used are 
inconsistent.  

2.  The RO&IC should re-adjudicate the 
claim of entitlement to restoration of VA 
disability pension benefits for the 
period of April 1, 1993 to March 31, 
1994.  The RO&IC should notify the 
veteran the October 1994 decision 
granting waiver in the amount of $819.36 
essentially renders moot the 
determination whether the reduction in 
disability pension benefits was proper 
since he has not been required to 
reimburse VA for any benefits that were 
paid for the period April 1, 1993 to 
March 31, 1994.  The RO&IC should ask him 
if he wishes to continue his appeal.  If 
not, the RO&IC should request the veteran 
to withdraw his appeal in accordance with 
38 C.F.R. § 20.204 (1998).   If he wishes 
to proceed, the RO&IC should issue a 
supplemental statement of the case, which 
includes a full and accurate basis for 
the decision.  A reasonable period of 
time for a response should be afforded. 

If any other benefit sought on appeal, for which a timely 
notice of disagreement has been filed, is not granted to the 
veteran's satisfaction, the RO&IC should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO&IC.  
While this case is in remand status, the veteran may submit 
additional evidence and argument.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992). 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  


